DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 05/05/2021 in which claims 1,5-7,9, 12,16,18, and 20 are currently amended while claims 2-4,8,13-15,17, and 19 have been canceled. By this amendment, claims 1,5-7,9-12,16,18, and 20 are now pending in the application for prosecution in a first action on the merits. Also the limitations of, “standing state”, as recited in claim 6 and that of “current standing time period” as recited in claim 7 are equally undefined and indefinite.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/07/2020 and 05/05/2021 have been considered and placed of record. Initialed copies are attached herewith.
Claim Objections
Claims 1,5-7,9, 12,16,18, and 20 are objected to because of the following informalities:  Although a clean version has been provided, the underlined changes must still be shown to elucidate the amendments from the previous version of the claims.  Appropriate correction is required.
Additionally, reference numerals between parentheses have been removed in some claims and maintained in other claims. For example, in claim 1, line 10, the limitations of, “determining 
Examination on the merits will be based on the claims marked-up version of 05/05/2021.
Based on the marked-up versions, claims 1 and 12 are objected. For examination purpose, in claim 1, line 3, the limitations of, “ recording state of health, SOH, a voltage…” should and would read -- recording state of health (SOH), a voltage…--.
In claim 1, line 7, the limitations of, “determining an estimated steady-state OCV value…” should and would read for examinations purpose -- determining an estimated steady-state open circuit voltage (OCV) value… --.
In claim 12, for examination purpose, the limitations of, “An apparatus for correcting a state of charge, SOC, the apparatus comprising:” should and would read -- An apparatus for correcting a state of charge (SOC), the apparatus comprising: --
In claim 12, line 4, “…battery cell acquisition module (501)” should read --…battery cell acquisition module--
In claim 12, line 5,  “state of health, SOH,” should read – state of health (SOH),--
In claim 12, page 9, line 3, “a steady-state OCV estimation module (503)” should read -- a steady-state open circuit voltage (OCV)
In claim 12, page 9, line 9, “a SOC determination module (504)” should read -- a SOC determination module --.
In claim 12, page 9, line 12, “a SOC correction module (505)” should read -- a SOC correction module --.
Claim 1 is further objected to due to minor informalities: In claim 1, line 4, the limitations of, “accumulating a sanding time period when the battery cell meets a preset standing condition…” should and would read for examination purpose --accumulating a standing time period when the battery cell meets a preset standing condition --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,5-7,9-12,16,18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 12, it is unclear and undefined as what is meant by “preset standing position” as the limitations are not defined anywhere in the specification. Similarly the limitations of, “acquired state data” is also not defined and the limitations of, “near-steady-state battery model”  is unclear as it not clear whether or not “near-steady-state” is quasi steady state or quasi transient state. Additionally, claim 12 recite the structure and there is no showing in the drawings of the apparatus and the structures performing the recited steps. Since no curve, tabular 
Furthermore the limitations of, “standing time period” is undefined and it is also vague and unclear about what the limitations of, “whether a standing time period is sufficient” mean.
The limitations of, “current SOC”, “preset correspondence  between steady-state OCVs and SOCs”, “time period” are all undefined and it unclear these limitations are defined, performed and/or achieved absent a definition, a look-up table, structural elements performing the recited steps. The limitations of, “unsteady-state” are also indefinite as it is not clear what constitute “unsteady state” as recited in claims 7,9,10, and 11 since it is subjected to multiple interpreations. Is “unsteady-state” referring to “near-steady-state” as in claims 1 and 12 or not?
Additionally, the underlined limitations of, “wherein the polarization voltage compensation value is determined by looking up a preset correspondence between currents, temperatures and polarization voltage compensation values based on a current and a temperature of the battery cell at the ending moment of the standing time period, or determined by looking up a preset correspondence statistics of voltages and temperatures and polarization voltage compensation values based on voltages and temperatures of the battery cell during the standing time period” are undefined as there is charts, graph, or tables showing any preset correspondence between currents, temperatures and polarization voltage compensation values based on a current and a temperature of the battery cell at the ending moment of the standing time period, as recited in claim 7.
Claims 5-7,9-11,16,18, and 20 depend either directly or indirectly from claim 1 and respectively claim 12 and therefore are rejected for the same reasons since they inherit the same deficiencies as their parent claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2018/0111599 to Wang et al., (Wang) discloses the general state of the art regarding battery state and parameter estimation using a mixed sigma-point Kalman filtering and recursive least squares technique.
USPAT 10,871,521 to Ruan et al., (Ruan) discloses a method and apparatus for correcting SOC, battery management system and storage medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 8, 2021